             Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 1 of 24



 1   Michael W. De Vries (S.B.N. 211001)              Darin W. Snyder (State Bar No. 136003)
     Sharre Lotfollahi (S.B.N. 258913)                dsnyder@omm.com
 2   Benjamin A. Herbert (S.B.N. 277356)              Luann L. Simmons (State Bar No. 203526)
     KIRKLAND & ELLIS LLP                             lsimmons@omm.com
 3   555 South Flower Street                          Geoffrey H. Yost (State Bar No. 159687)
     Los Angeles, CA 90071                            gyost@omm.com
 4   Telephone: (213) 680-8400                        Alexander B. Parker (State Bar No. 264705)
     Facsimile: (213) 680-8500                        aparker@omm.com
 5   Email: michael.devries@kirkland.com              O’MELVENY & MYERS LLP
     Email: sharre.lotfollahi@kirkland.com            Two Embarcadero Center, 28th Floor
 6   Email: benjamin.herbert@kirkland.com             San Francisco, CA 94111-3823
                                                      Telephone: (415) 984-8700
 7   Adam R. Alper (S.B.N. 196834)                    Facsimile: (415) 984-8701
     KIRKLAND & ELLIS LLP
 8   555 California Street                            Melody Drummond Hansen
     San Francisco, CA 94104                          (State Bar No. 278786)
 9   Telephone: (415) 439-1400                        mdrummondhansen@omm.com
     Facsimile: (415) 439-1500                        O’MELVENY & MYERS LLP
10   Email: adam.alper@kirkland.com                   2765 Sand Hill Road
                                                      Menlo Park, CA 94111
11   Joshua L. Simmons (admitted pro hac vice)        Telephone: (650) 473-2600
     KIRKLAND & ELLIS LLP                             Facsimile: (650) 473-2601
12   601 Lexington Avenue
     New York, NY 10022-4611                          Attorneys for [24]7.ai, Inc.
13   Telephone: (212) 446-4800
     Facsimile: (212) 446-4900
14   Email: joshua.simmons@kirkland.com

15   Attorneys for Plaintiff LivePerson, Inc.

16
                                          UNITED STATES DISTRICT COURT
17
                                   NORTHERN DISTRICT OF CALIFORNIA
18
                                                OAKLAND DIVISION
19

20                                                   Case No. 4:17-CV-01268-JST
     LIVEPERSON, INC.,
21                                                   AMENDED JOINT PRETRIAL STATEMENT
                             Plaintiff,
22                                                   Date: May 17, 2021
            v.                                       Time: 9:30 a.m.
23                                                   Courtroom: 6
     [24]7.ai, INC.,
24                                                   Trial: May 24, 2021
                             Defendant.
25

26

27

28
        AMENDED JOINT PRETRIAL STATEMENT                                             CASE NO. 4:17-CV-01268-JST
                Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 2 of 24



 1                                                         TABLE OF CONTENTS
 2                                                                                                                                            Page(s)

 3
     I.        SUBSTANCE OF THE ACTION ............................................................................................ 1
 4
     II.       RELIEF REQUESTED ............................................................................................................. 1
 5
     III.      UNDISPUTED FACTS ............................................................................................................ 2
 6
     IV.       DISPUTED FACTUAL ISSUES ............................................................................................. 3
 7
     V.        AGREED STATEMENT.......................................................................................................... 4
 8
     VI.       STIPULATIONS ...................................................................................................................... 4
 9
     VII.      WITNESSES TO BE CALLED ............................................................................................... 9
10
     VIII.     EXHIBITS, SCHEDULES, AND SUMMARIES .................................................................. 15
11
     IX.       DISPUTED LEGAL ISSUES ................................................................................................. 15
12
     X.        PENDING MOTIONS OR MATTERS ................................................................................. 16
13
     XI.       USE OF DISCOVERY RESPONSES .................................................................................... 16
14
     XII.      ESTIMATE OF TRIAL TIME ............................................................................................... 17
15
     XIII.     SETTLEMENT DISCUSSIONS ............................................................................................ 17
16
     XIV. MISCELLANEOUS ............................................................................................................... 18
17

18

19

20

21

22

23

24

25

26

27

28

            AMENDED JOINT PRETRIAL STATEMENT                            i                                       CASE NO. 4:17-CV-01268-JST
               Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 3 of 24



 1   I.       SUBSTANCE OF THE ACTION
 2            LivePerson, Inc. (“LivePerson” or “Plaintiff”) alleges that [24]7.ai, Inc. (“[24]7” or “Defendant”)

 3   misappropriated certain trade secrets related to LivePerson’s online chat platform and engaged in unfair

 4   competition. With respect to the trade secrets to be tried in the first trial commencing on May 24, 2021,

 5   LivePerson will address its allegation that [24]7 misappropriated certain LivePerson trade secrets

 6   relating to three specific customers (Optus, Capital One, and Sears). The trade secrets to be tried in the

 7   May 2021 trial have been agreed to by the parties.

 8            [24]7 denies that LivePerson’s rules and data are trade secrets. [24]7 asserts that [24]7 has

 9   developed its own technology and had permission and authorization to use any rules or data [24]7 may

10   have used. [24]7 denies that it has engaged in any unfair competition, and instead asserts that [24]7

11   competed fairly with LivePerson.

12            The operative pleadings are LivePerson’s Second Amended Complaint (Dkt. 50) and [24]7’s

13   First Amended Answer to LivePerson’s Second Amended Complaint (Dkt. 312).

14   II.      RELIEF REQUESTED
15            LivePerson seeks the following relief concerning its suit for misappropriation of trade secrets

16   and unfair competition against [24]7 for purposes of the first trial:

17            1.      Find [24]7 liable for trade secret misappropriation under New York law;

18            2.      Find [24]7 liable for unfair competition under New York common law;

19            3.      Award LivePerson its actual damages in an amount to be determined at trial.

20   Specifically, LivePerson seeks approximately $16.42 million for past and future lost profits or $14

21   million as a reasonable royalty, in addition to applicable prejudgment interest, through the date of the

22   verdict, for LivePerson’s claims in the first trial;1

23            4.      Award LivePerson punitive damages in an amount to be determined at trial;

24            5.      Enjoin [24]7 from unfairly competing with LivePerson;

25            6.      Enjoin [24]7 from misappropriating LivePerson’s trade secrets;

26            7.      Enjoin [24]7 from continuing to use LivePerson’s trade secrets;

27
     1
           The damages that LivePerson seeks in the first trial do not include those associated with
28   customer Grainger, which will be addressed in the second trial.

           AMENDED JOINT PRETRIAL STATEMENT             1                           CASE NO. 4:17-CV-01268-JST
                Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 4 of 24



 1
               8.      Award LivePerson pre- and post-judgment interest;
 2
               9.      Award LivePerson its costs in bringing this action and its attorneys’ fees;
 3
               10.     Provide such other relief as the Court may deem just and proper.
 4
               [24]7 denies that LivePerson is entitled to any relief. [24]7 objects to and opposes LivePerson
 5
     seeking prejudgment interest. [24]7 seeks its costs and attorneys’ fees in defending this action and such
 6
     other relief as the Court may deem just and proper.
 7
     III.      UNDISPUTED FACTS
 8
               For purposes of the first trial only, the following is a non-exclusive list of undisputed facts:
 9
               1.      LivePerson is a publicly-traded Delaware corporation with offices at 475 Tenth Avenue,
10
     5th Floor, New York, New York 10018 and 485 N Whisman Road, Suite 100, Mountain View, CA
11
     94043. LivePerson was founded in 1995.
12
               2.      [24]7 is a California corporation with its headquarters at 2001 Logic Drive, Suite 200,
13
     San Jose, CA 95124. [24]7 was founded in 2000.
14
               3.      LivePerson offers live-interaction and customer engagement technology for websites
15
     including e-commerce websites.
16
               4.      [24]7 also offers live-interaction and customer engagement technology for websites
17
     including e-commerce websites.
18
               5.      [24]7 also provides human call-center and chat-center customer service agents to
19
     businesses.
20
               6.      In 2006, the parties entered into a Co-Marketing and Referral Agreement, which provided
21
     for co-marketing of certain LivePerson technology and certain [24]7 services.
22
               7.      In early 2007, the parties entered into a second contract, entitled Master Service
23
     Agreement (the “MSA”), which provided terms and conditions under which the parties could provide a
24
     combination of products and services to customers.
25
               8.      On October 3, 2007, [24]7 terminated the Co-Marketing and Referral Agreement.
26
               9.       [24]7 entered into a “Telemarketing Services Agreement” with Capital One with an
27
     effective date of November 14, 2003.
28

            AMENDED JOINT PRETRIAL STATEMENT             2                             CASE NO. 4:17-CV-01268-JST
               Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 5 of 24



 1
              10.     LivePerson entered into an “Application Services Provider Agreement” with Capital One
 2
     with an effective date of December 7, 2006.
 3
              11.     [24]7 entered into a “Master Outsourced Services Agreement” with Sears with an
 4
     effective date of August 20, 2007.
 5
              12.     LivePerson entered into a “Master Services Agreement” with Sears with an effective date
 6
     of September 18, 2009.
 7
              13.     [24]7 entered into a “Call Centre Services Agreement” with Optus with an effective date
 8
     of November 16, 2006.
 9
              14.     Optus entered into a Master Services Agreement, with a commencement date of
10
     September 7, 2010, and later executed a Statement of Work with a company called Engage Pty Limited,
11
     LivePerson’s reseller in Australia, with a date of July 29, 2011. LivePerson acquired Engage in 2012.
12
     IV.      DISPUTED FACTUAL ISSUES
13
              For purposes of the first trial only, the following is a non-exclusive list of issues of fact that are
14
     contested and remain to be litigated at trial:
15
              1.      Whether the 15 alleged trade secrets are trade secrets.
16
              2.      Whether the 15 alleged trade secrets are owned by LivePerson.
17
              3.      Whether [24]7 misappropriated the alleged trade secrets with respect to Capital One,
18
     specifically those disclosed in Exhibits PX2 1 (Bates 247_SDNY559_001841516), PX 2 (Bates
19
     247_SDNY559_001841673) and the XML data generated by LivePerson’s smart chat platform analytics
20
     and reporting features available to chat agent managers and administrators and contained in
21
     downloadable reports for Capital One from December 7, 2006 to approximately October 31, 2014.
22
              4.      Whether [24]7 misappropriated the alleged trade secrets with respect to Optus,
23
     specifically those disclosed in Exhibits PX 3 (Bates 247_SDNY559_000955379), PX 4 (Bates
24
     247_SDNY559_002249623), PX 5 (Bates 247_SDNY559_001844864), PX 6 (Bates
25
     247_SDNY559_002249624), PX 7 (Bates 247_SDNY559_002782716), PX 8 (Bates
26
     247_SDNY559_002787817), PX 10 (Bates 247_SDNY559_002891967), PX 11 (Bates
27
     2
28            “PX” stands for “Plaintiff’s Exhibit.”

           AMENDED JOINT PRETRIAL STATEMENT              3                             CASE NO. 4:17-CV-01268-JST
               Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 6 of 24



 1
     247_SDNY559_001050253) and the XML data generated by LivePerson’s smart chat platform analytics
 2
     and reporting features available to chat agent managers and administrators and contained in
 3
     downloadable reports for Optus from September 7, 2010 to approximately November 30, 2012.
 4
              5.      Whether [24]7 misappropriated the alleged trade secrets with respect to Sears,
 5
     specifically those disclosed in Exhibit PX 9 (Bates 247_SDNY559_002804621), PX 12 (Bates
 6
     247_SDNY559_001751617) and the XML data generated by LivePerson’s smart chat platform analytics
 7
     and reporting features available to chat agent managers and administrators and contained in
 8
     downloadable reports for Sears from September 18, 2009 to approximately December 31, 2014.
 9
              6.      Whether [24]7 engaged in unfair competition.
10
              7.      The extent of actual damages (if any) flowing from [24]7’s alleged unlawful conduct.
11
              8.      If [24]7 is found liable for misappropriation or unfair competition, whether [24]7’s acts
12
     were gross and wanton.
13
              9.      The amount of punitive damages (if any) that should be awarded based on [24]7’s alleged
14
     unlawful conduct.
15
     V.       AGREED STATEMENT
16
              No claim or defense may be decided solely based upon the agreed statement of facts.
17
     VI.      STIPULATIONS
18
              Stipulated Facts. The parties stipulate to the facts set forth in Section III, Undisputed Facts,
19
     above so that they need not be separately proved at trial. The parties reserve all rights during trial to
20
     present the facts set forth in Section III for purposes of background and context, and all objections to
21
     such presentation are reserved as well.
22
              Use of Trial Exhibits. To facilitate the use of exhibits at trial, the parties stipulate to not object
23
     on authenticity or hearsay grounds to exhibits that have been produced by either party, or produced by a
24
     third party pursuant to subpoena, and appear on their face to be business records (e.g. internal emails,
25
     financials, PowerPoint presentations created by the producing party in the ordinary course of their
26
     business), unless the party has a good faith belief and admissible evidence disputing the exhibit’s
27
     authenticity. For clarity, produced documents are documents that were served on the other party (via
28

           AMENDED JOINT PRETRIAL STATEMENT              4                             CASE NO. 4:17-CV-01268-JST
               Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 7 of 24



 1
     document production, email, deposition exhibit, court filing, or discovery response). The stipulation
 2
     would not waive other objections to the admissibility of these exhibits, such as relevance or hearsay
 3
     within hearsay objections to such business records.
 4
              The parties reserve the right to object to foundation with respect to use of any exhibit with a
 5
     specific witness, regardless of whether a foundation objection was lodged on the exhibit list with respect
 6
     to that exhibit. The parties agree that they will not object based on foundation to an exhibit being
 7
     brought into evidence through an expert who cited the exhibit in his or her expert report, absent good
 8
     cause.
 9
              Examination of Witnesses. The Parties agree in principle that to the extent possible each live
10
     witness will only testify once and further agree that on cross-examination of witnesses called live at
11
     trial, adverse testimony beyond the scope of direct examination but relevant to the cross-examining
12
     party’s case may be elicited (e.g., Defendant may elicit testimony relevant to its case-in-chief during
13
     cross-examination of Plaintiff’s live witnesses called during Plaintiff’s case-in-chief).
14
              The parties agree that video deposition testimony may be played during a party’s case-in-chief
15
     even if the other party will call or has called that witness live in its case-in-chief.
16
              The parties have a disagreement regarding the timing of the identification of live adverse
17
     witnesses.
18
     LivePerson’s Proposal:
19
              LivePerson proposes that the parties identify adverse witnesses that a party wishes to call live (as
20
     opposed to by deposition video) during its case-in-chief by 10 days before the first day of trial, or May
21
     14, 2021. As set forth by [24]7 below, the focus of this dispute is [24]7’s proposal that LivePerson state
22
     whether it will call [24]7’s CEO, PV Kannan, adversely by Monday, May 10, 2021. Contrary to [24]7’s
23
     assertions, this issue first arose today, Friday, May 7, when [24]7 first raised it in draft redline comments
24
     to this statement. As such, [24]7’s proposal would require LivePerson to finalize its decision on whether
25
     to call Mr. Kannan adversely in two days over the weekend. LivePerson’s proposal is therefore more
26
     reasonable, and [24]7 has not provided any reason why it will be prejudiced by the extra four days,
27
     particularly considering that Mr. Kannan will be attending trial as a “live will call” witness for [24]7
28

         AMENDED JOINT PRETRIAL STATEMENT               5                              CASE NO. 4:17-CV-01268-JST
             Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 8 of 24



 1
     anyway, and he is resident of the Bay Area. [24]7’s follow-on assertions below about Efim Dimenstein
 2
     and Jason Gioia—that LivePerson changed Mr. Dimenstein from “will call live” to “may call live,” and
 3
     Mr. Gioia from a potential live witness to solely a deposition witness—are misplaced. Those changes
 4
     reduce the potential number of live witnesses, and are intended to further streamline the proceedings.
 5
            With respect to [24]7’s request that it have more time to identify adverse witnesses, that only
 6
     came up shortly ago. LivePerson will confer with [24]7 on that issue as well as the issue above
 7
     regarding LivePerson’s deadline, and will update the Court if any resolutions are reached prior to the
 8
     Pretrial Conference.
 9
     [24]7’s Proposal:
10
            [24]7 responds that [24]7 has raised the issue of the timing of identifying adverse witnesses since
11
     at least February 24, so that [24]7 could plan to arrange to make witnesses available, including arranging
12
     travel and lodging, as appropriate. On meet and confers, LivePerson indicated that it intended to rely on
13
     deposition testimony—not to call [24]7’s witnesses live—a position memorialized by email a month
14
     ago, on April 5. Then, late Wednesday, May 5, LivePerson raised for the first time a proposal for the
15
     parties to identify adverse live witnesses on May 17 (a position it has now revised to May 14). At this
16
     stage, LivePerson should not wait until 10 days before trial to indicate whether it intends to call [24]7’s
17
     CEO, PV Kannan, adversely. Also, LivePerson for the first time the day this statement was due changed
18
     the status of two LivePerson witnesses, changing Efim Dimenstein, from a “will call live” to a “may call
19
     live,” and Jason Gioia from a “may call live or by deposition” to “may call by deposition.” While
20
     LivePerson may be streamlining its case, given that [24]7’s case will proceed weeks after LivePerson’s
21
     begins and that [24]7’s case will be presented in response to that case, it is not reasonable to require
22
     [24]7 to identify witnesses that it may call adversely on the same deadline as LivePerson, before
23
     LivePerson identifies all witnesses it will call live and otherwise before LivePerson presents its case.
24
            Schedule for Trial Disclosures. The parties stipulate to the following schedule for exchange of
25
     witness and exhibit information during trial:
26
            1.      Opening Statements: The parties will exchange lists of all trial exhibits and copies of all
27
     demonstratives to be shown to the jury during opening statements by 5:00 p.m. the night before opening
28

         AMENDED JOINT PRETRIAL STATEMENT             6                             CASE NO. 4:17-CV-01268-JST
              Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 9 of 24



 1
     statements are given. The parties will exchange objections to these trial exhibits and demonstratives by
 2
     7:00 p.m. the night before opening statements are given. To the extent there are any unresolved
 3
     objections, the parties will meet and confer at or before 8:00 p.m. the night before opening statements
 4
     are given. Demonstratives exchanged will not be used by an opposing party before being used by the
 5
     disclosing party. This paragraph does not apply to demonstratives that are created in the courtroom
 6
     (e.g., drawings on whiteboards, lists written on easels, etc.).
 7
            2.      Witnesses/deposition designations: The parties will identify witnesses to be called live
 8
     and by deposition, in the order of call, by 5:00 pm two nights before the intended testimony. For
 9
     example, if a witness will be called Monday, live or by designation, that witness must be disclosed by
10
     5:00 pm Saturday. The parties agree to accommodate the schedule of out-of-town or remote witnesses
11
     by taking witnesses out of the identified call order, if necessary. For deposition testimony, the
12
     disclosure will also include what testimony is designated. The parties will exchange counter-
13
     designations (and objections to the deposition testimony to the extent objections are not resolved) by
14
     9:00 p.m. two nights before the intended testimony. The party that seeks to play the deposition
15
     testimony provides the opposing party with a copy of the actual video file to be played by 5:00 p.m. the
16
     night before its intended use. To the extent there are any disputes regarding the video or designations,
17
     the parties will meet and confer at or before 8:00 p.m. the night before its intended use. The video file
18
     must include all designated and counter-designated testimony in chronological order, regardless of
19
     which party designated the testimony. For any witness whose testimony was recorded by video, the
20
     designating parties must play the video file and not, for example, perform a live reading by counsel. For
21
     clarity, and absent good cause, all designations and counter-designations must be from those previously
22
     disclosed as part of the pretrial exchange process.
23
            3.      Exhibits: The parties will exchange lists of exhibits they intend to use with live and by-
24
     designation witnesses during direct examination—but not for cross-examination—by 5:00 p.m. the night
25
     before their intended use. The disclosure will identify which witness each disclosed exhibit will be used
26
     with. The parties will exchange any unresolved objections to those exhibits by 7:00 p.m. the night
27

28

         AMENDED JOINT PRETRIAL STATEMENT              7                           CASE NO. 4:17-CV-01268-JST
             Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 10 of 24



 1
     before their intended use. To the extent there are any unresolved objections, the parties will meet and
 2
     confer at or before 8:00 p.m. the night before the intended use.
 3
            4.      Demonstratives: The parties will exchange copies of all demonstratives they plan to use
 4
     at trial for direct examination—but not for cross-examination—by 5:00 p.m. the night before their
 5
     intended use. The parties will exchange objections to demonstratives by 7:00 p.m. the night before their
 6
     intended use. To the extent there are any unresolved objections, the parties will meet and confer at 8:00
 7
     p.m. the night before the intended use. This paragraph does not apply to demonstratives that are created
 8
     in the courtroom (e.g., drawings on whiteboards, lists written on easels, etc.). Demonstratives
 9
     exchanged will not be used by an opposing party before being used by the disclosing party.
10
            5.      Closing Arguments:
11
            [24]7’s position is that the parties will exchange closing demonstrative slides by 5:00 p.m. the
12
     night before closing arguments are given. [24]7’s position is that this disclosure requirement does not
13
     apply to slides containing only trial testimony (except for the agreement noted below regarding
14
     disclosure of a template slide), slides containing only admitted exhibits, demonstratives that have
15
     already been published to the jury, or demonstratives that are created in the courtroom. [24]7’s position
16
     is that annotations to previously-admitted exhibits and trial testimony do not have to be disclosed, so
17
     long as such annotations are limited to enlargement, highlighting, ballooning, or other non-verbal
18
     annotations. [24]7 proposes that if a party intends to show slides containing only trial testimony, that
19
     party must include in its disclosure a template slide showing the format the party will use for trial
20
     testimony. [24]7 proposes that the parties will exchange objections to opening demonstratives by 7:00
21
     p.m. the night before closing arguments are given. [24]7 proposes that to the extent there are any
22
     unresolved objections, the parties will meet and confer at or before 8:00 p.m. the night before closing
23
     arguments are given.
24
            LivePerson’s position is that closing demonstrative slides need not be exchanged. [24]7 made its
25
     proposal for the first time the afternoon that this Statement was due, and [24]7’s proposal includes so
26
     many exceptions that it is unclear what [24]7 intends for the parties to disclose. Such an unduly
27
     complex exchange procedure is unnecessary. Further, [24]7’s timeline for the disclosures is too early.
28

         AMENDED JOINT PRETRIAL STATEMENT             8                            CASE NO. 4:17-CV-01268-JST
              Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 11 of 24



 1
     Nevertheless, LivePerson is willing to meet and confer to discuss this issue to determine whether a
 2
     reasonable compromise can be reached.
 3
             6.       Resting of case-in-chief: Each party must notify the other by 12:00 p.m. the day before
 4
     that party intends to close its case-in-chief.
 5
             7.       Meet and Confer over Objections: To the extent not covered by specific timelines
 6
     described above, the parties will promptly meet and confer to resolve objections.
 7
             Other Stipulations. The parties further stipulate to the following:
 8
             1.       Neither party will present evidence or allegations, or ask questions, relating to harassment
 9
     or physical altercations.
10
             2.       Neither party will refer to any claims or defenses brought by either party other than those
11
     at issue in the first trial.
12
             3.       Neither party will refer to any alleged acts of either party that are not relevant to
13
     LivePerson’s claims in the First Trade Secret Trial.
14
             4.       Neither party will refer to the fact that LivePerson has other trade secrets that it alleges
15
     [24]7 misappropriated but that are not at issue in the First Trade Secret Trial.
16
             5.       This line intentionally blank.
17
             6.       Neither party will refer to any settlement discussions between the parties.
18
             7.       Neither party will refer to discovery issues or disputes.
19
             8.       Neither party will offer expert opinions or bases for those opinions not disclosed in the
20
     expert’s reports, in violation of Federal Rule of Civil Procedure 26.
21
             9.       Neither party will refer to [24]7 security vulnerabilities or hacking of [24]7 data.
22
             10.      Neither party will offer evidence or argument that [24]7 breached an agreement with
23
     LivePerson or a confidential relationship with LivePerson.
24
             11.      Neither party will offer opinion testimony from lay witnesses, in violation of Federal
25
     Rule of Civil Procedure 26.
26

27

28

          AMENDED JOINT PRETRIAL STATEMENT              9                             CASE NO. 4:17-CV-01268-JST
            Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 12 of 24



 1
            12.     Neither party will refer to, or offer evidence or argument relating to the allegation that
 2
     Capital One changed chat platforms (from LivePerson to [24]7) because one of its employees was
 3
     offended by the speaker at the Aspire Conference.
 4
            13.     The parties agree as follows:
 5
                    13(a) LivePerson may present evidence and argument concerning [24]7’s acts with
 6
                    respect to the 15 alleged trade secrets at issue in the first trial in support of its trade
 7
                    secrets claim and its unfair competition claim at the first trial.
 8
                    13(b) LivePerson may also present evidence and argument concerning the following
 9
                    additional alleged acts of unfair competition at the first trial (to the extent they relate to
10
                    Optus, Sears, or Capital One): [24]7 put monitor tags on customer websites to ‘find out
11
                    which [of LivePerson’s] rules are performing.’ See, for example, Kumar Dep. Tr. at
12
                    331:15-16. [24]7 created and injected code into LivePerson’s back-end systems to track
13
                    LivePerson chat events and to data mine LivePerson data to help [24]7 understand how
14
                    LivePerson’s systems work. The tracking code included, for example, lpchattracker,
15
                    lptrackingutil, and pspcustomtrackingutil. See, for example 247_SDNY559_002254736.
16
                    [24]7 passed variables to LivePerson, including, for example, pxAsId, pxBsId, pxViId,
17
                    HSSearch, HSDropdown, Section, EnquiryType, ArticleNumber, ArticleName, and
18
                    ArticleHelpful. See, for example, 247_SDNY559_003016489;
19
                    247_SDNY559_000927408; 247_SDNY559_002782214. [24]7 replicated LivePerson’s
20
                    button behavior and invite design. See, for example, 247_SDNY559_000908315.”
21
                    These facts were also explored by [24]7 during its deposition of LivePerson’s witnesses.
22
                    See, for example, LivePerson’s 2nd Suppl. Resp. to Rog 19 at Reza Dep. Tr. (Nov. 29,
23
                    2017) at 55:21-57:21; 77:10-77:22 ([24]7 used Optus’s logins to access LivePerson’s
24
                    platform), 161:21-162:06 ([24]7 was recommending rule changes to try to gain control of
25
                    LivePerson’s platform), 183:25-184:21 and Reza Exhibit 2547 ([24]7 was accessing
26
                    LivePerson’s agent performance metrics for Optus),
27

28

         AMENDED JOINT PRETRIAL STATEMENT              10                              CASE NO. 4:17-CV-01268-JST
               Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 13 of 24



 1
                       13(c) LivePerson will not present evidence or argument in support of its unfair
 2
                       competition claim at the first trial concerning any alleged acts other than the ones
 3
                       identified in paragraphs 13(a) and 13(b) of this stipulation.
 4
               The parties agree to further meet and confer regarding possible additional stipulations that will
 5
     streamline trial.
 6
     VII.      WITNESSES TO BE CALLED
 7
               LivePerson reserves the right to submit, as appropriate, additions and/or revisions to its witness
 8
     list as the pretrial and trial process evolves, including meeting and conferring with [24]7 on trial
 9
     management issues. LivePerson reserves the right to add witnesses to this list, if needed, at least for the
10
     authentication of documents. LivePerson reserves the right to examine the witnesses on topics other
11
     than those primarily listed. LivePerson is identifying these witnesses in their individual and, if
12
     applicable, their 30(b)(6) capacities. LivePerson also reserves the right to call any witness on
13
     Defendant’s witness list and any witness called by Defendant.
14

15   LivePerson’s Witnesses                    Substance of Testimony
     Rob LoCascio (live)                       LivePerson’s business, product and technology history,
16                                             including importance of trade secrets to LivePerson’s business
                                               and harm to LivePerson caused by [24]7’s conduct;
17                                             LivePerson’s policies and practices relating to confidentiality
                                               and protection of its intellectual property; online customer
18                                             engagement market; LivePerson’s trade secrets at issue in the
                                               first trial; [24]7’s interference with and misappropriation of
19                                             same; LivePerson’s customer relationships, and history
                                               between LivePerson and [24]7.
20   Barry Lamm (live)                         LivePerson sales; LivePerson customer relationships and
                                               training; LivePerson products and technologies, including
21                                             LivePerson’s trade secrets at issue in the first trial; and history
                                               between LivePerson and [24]7; online customer engagement
22                                             market.
     Mariam Reza (live)                        LivePerson sales and customer relationships, and [24]7’s
23                                             interference with same; LivePerson’s trade secrets at issue in
                                               the first trial; [24]7’s interference with and misappropriation
24                                             of same; LivePerson’s policies and practices relating to
                                               confidentiality and protection of its intellectual property; and
25                                             history between LivePerson and [24]7.
     Dr. Stephen B. Wicker (live)              LivePerson’s technical expert witness, particularly in the
26                                             realm of live interaction and customer-engagement
                                               technology, and other issues per Dr. Wicker’s expert reports
27                                             and deposition, including LivePerson’s trade secrets at issue
                                               in the first trial; critique of Dr. Kelly’s opinions, and opinions
28

            AMENDED JOINT PRETRIAL STATEMENT             11                             CASE NO. 4:17-CV-01268-JST
            Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 14 of 24



 1   LivePerson’s Witnesses               Substance of Testimony
                                          of [24]7’s witnesses that are inconsistent with Dr. Wicker’s
 2                                        opinions.
     Dr. Steven Kursh (live)              LivePerson’s expert witness concerning industry standards,
 3                                        and other issues per Dr. Kursch’s expert reports and
                                          deposition, including LivePerson’s trade secrets at issue in the
 4                                        first trial; critique of Dr. Zatkovich’s opinions, and opinions
                                          of [24]7’s witnesses that are inconsistent with Dr. Kursch’s
 5                                        opinions.
     Dr. William Choi (live)              LivePerson’s expert witness concerning damages suffered by
 6                                        LivePerson, and other issues per Dr. Choi’s expert reports and
                                          depositions; critique of Ms. Stuckwisch’s opinions, and
 7                                        opinions of [24]7’s witnesses that are inconsistent with Dr.
                                          Choi’s opinions.
 8   Efim Dimenstein (may call live)      LivePerson products and technologies, including importance
                                          of trade secrets to LivePerson’s business; LivePerson’s
 9                                        policies and practices relating to confidentiality and protection
                                          of its intellectual property; LivePerson’s trade secrets at issue
10                                        in the first trial; [24]7’s interference with and
                                          misappropriation of same; interactions between LivePerson
11                                        and [24]7.
     Jason Gioia (may call by deposition) LivePerson financial documentation and accounting practices.
12   PV Kannan (may call live or by       The commercial history between LivePerson and [24]7; [24]7
     deposition)                          misappropriation of LivePerson’s intellectual property.
13   Michael Moritz (may call by          [24]7’s product development and strategy.
     deposition)
14   David Makarechian (may call by       [24]7’s knowledge of, and communications relating to, the
     deposition)                          negotiation, interpretation, and performance under the Co-
15                                        Marketing Agreement and Master Service Agreement.
     Nidhin Varghese (may call by         [24]7’s marketing to LivePerson customers; [24]7’s
16   deposition)                          misappropriation of LivePerson intellectual property.
     Dibyendu (DB) Banerjee (may call [24]7’s marketing to LivePerson customers; [24]7’s
17   by deposition)                       misappropriation of LivePerson intellectual property.
18   Robert Camacho (may call live or by [24]7’s marketing to LivePerson customers; [24]7’s
     deposition)                          misappropriation of LivePerson intellectual property.
19   Vageesh Dwivedi (may call by         [24]7’s marketing to LivePerson customers; [24]7’s
     deposition)                          misappropriation of LivePerson intellectual property.
20   Frank Pasko (may call by             [24]7’s marketing to LivePerson customers; [24]7’s
     deposition)                          misappropriation of LivePerson intellectual property.
21   Madhu Ranganathan (may call by [24]7’s marketing to LivePerson customers; [24]7’s
     deposition)                          misappropriation of LivePerson intellectual property.
22   Ramasubramanian Ponniah (may         [24]7’s marketing to LivePerson customers; [24]7’s
     call by deposition)                  misappropriation of LivePerson intellectual property.
23   Nitin Gupta (may call by deposition) [24]7’s marketing to LivePerson customers; [24]7’s
                                          misappropriation of LivePerson intellectual property.
24   Ramesh Kumar (may call by            [24]7’s marketing to LivePerson customers; [24]7’s
     deposition)                          misappropriation of LivePerson intellectual property.
25   Austin Burgess (may call by          Capital One’s RFP process; [24]7’s misappropriation of
     deposition)                          LivePerson intellectual property; the commercial history
26                                        between LivePerson and Capital One.
     Andrew Chang (may call by            [24]7’s views regarding industry standards, including
27   deposition)                          ownership of intellectual property and misappropriation
                                          thereof; [24]7’s misappropriation of LivePerson’s intellectual
28                                        property.

         AMENDED JOINT PRETRIAL STATEMENT           12                            CASE NO. 4:17-CV-01268-JST
             Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 15 of 24



 1   LivePerson’s Witnesses                 Substance of Testimony
     Ravi Garikipati (may call by           [24]7’s views regarding industry standards, including
 2   deposition)                            ownership of intellectual property and misappropriation
                                            thereof; [24]7’s misappropriation of LivePerson’s intellectual
 3                                          property.
     Ian Harris (may call by deposition)    The commercial history between LivePerson and Optus,
 4                                          including agreements; Optus’s knowledge of LivePerson’s
                                            intellectual property.
 5   Pradeep Kichannagari (may call by      The commercial history between LivePerson and Optus; the
     deposition)                            commercial history between [24]7 and Optus; [24]7’s
 6                                          misappropriation of LivePerson’s intellectual property;
                                            Optus’s views regarding industry standards, including
 7                                          ownership of intellectual property; Optus’s knowledge of
                                            LivePerson’s intellectual property.
 8   Chandrasekar Lakshmanarao (may         [24]7’s marketing to LivePerson’s customers; LivePerson’s
     call by deposition)                    technology; [24]7’s misappropriation of LivePerson’s
 9                                          intellectual property.
     Craig Le Patourel (may call by         The commercial history between LivePerson and Optus,
10   deposition)                            including agreements; [24]7’s misappropriation of
                                            LivePerson’s intellectual property; Optus’s business and use
11                                          of chat.
     Ranning Li (may call by deposition)    [24]7’s marketing and sales resulting from its
12                                          misappropriation of LivePerson’s intellectual property.
     Amy McDonnell (may call by             [24]7’s marketing to LivePerson’s customers, including
13   deposition)                            pricing; [24]7’s misappropriation of LivePerson’s intellectual
                                            property; the commercial history between [24]7 and
14                                          LivePerson’s customers, including agreements.
     Danielle Newton (may call by           [24]7’s training regarding confidentiality policies; [24]7’s
15   deposition)                            marketing to LivePerson’s customers, including pricing;
                                            [24]7’s misappropriation of LivePerson’s intellectual
16                                          property; [24]7’s views regarding industry standards,
                                            including ownership of intellectual property and
17                                          misappropriation of thereof.
     Kristina Pfuertner (may call by        [24]7’s marketing and sales resulting from its
18   deposition)                            misappropriation of LivePerson’s intellectual property.
     Jordan Telman (may call by             [24]7’s marketing and sales resulting from its
19   deposition)                            misappropriation of LivePerson’s intellectual property.
20   Ravi Vijayaraghavan (may call by       [24]7’s misappropriation of LivePerson’s confidential
     deposition)                            information; [24]7’s views regarding industry standards,
21                                          including ownership of intellectual property and
                                            misappropriation thereof; the commercial history between
22                                          LivePerson and [24]7; the historical development of [24]7’s
                                            chat platform; [24]7’s marketing to LivePerson’s customers.
23
            Defendant [24]7 submits its witness list as of May 7, 2021. [24]7 reserves the right to submit, as
24
     appropriate, additions and/or revisions to its witness list as the pretrial and trial process evolves,
25
     including meeting and conferring with LivePerson on trial management issues. [24]7 reserves the right
26
     to add witnesses to this list, if needed, at least for the authentication of documents. [24]7 reserves the
27
     right to examine the witnesses on topics other than those primarily listed. [24]7 is identifying these
28

         AMENDED JOINT PRETRIAL STATEMENT             13                             CASE NO. 4:17-CV-01268-JST
             Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 16 of 24



 1
     witnesses in their individual and, if applicable, their 30(b)(6) capacities. [24]7 also reserves the right to
 2
     call any witness on Plaintiff’s witness list and any witness called by Plaintiff.
 3
     [24]7’s Witnesses                      Substance of Testimony
 4
     PV Kannan (will call live)             [24]7’s founding, business, direction, financial performance,
 5                                          competition, marketing, customers, product development, and
 6                                          technology; [24]7’s relationship with LivePerson; [24]7’s
                                            relationships with its customers
 7   Dr. John Kelly (will call live)        [24]7’s expert witness regarding technical issues, including
                                            examination and rebuttal regarding alleged use of the trade
 8                                          secrets by [24]7, critique of opinions from Dr. Kursh and Dr.
                                            Wicker, and other issues per Dr. Kelly’s expert reports
 9   Sue Stuckwisch (will call live)        [24]7’s expert witness regarding alleged damages to
                                            LivePerson, critique of opinion from Dr. Choi, and other
10                                          issues per Ms. Stuckwisch’s expert reports
     Ivan Zatkovich (will call live)        [24]7’s expert witness regarding technical and industry issues,
11                                          including examination and rebuttal regarding alleged
                                            acquisition and use of the trade secrets by [24]7, critique of
12                                          opinions from Dr. Kursh and Dr. Wicker, and other issues per
                                            Mr. Zatkovich’s expert reports
13   Robert Camacho (will call live)        [24]7’s relationship with, competition for, and provision of
                                            services to Optus; access to and authorization for use of data
14                                          and rules, including the ATSs; use of rules and data, including
                                            but not limited to any alleged ATSs; platform and chat agent
15                                          pricing; Optus contracts with [24]7
     Nidhin Varghese (will call live)       [24]7’s relationship with, competition for, and provision of
16                                          services to Sears and Capital One; access to and authorization
                                            for use of data and rules, including the ATSs; use of rules and
17                                          data, including but not limited to any alleged ATSs

18   Nitin Gupta (will call live)           [24]7’s relationship with, competition for, and provision of
                                            services to Capital One; access to and authorization for use of
19                                          data and rules, including the ATSs; use of rules and data,
                                            including but not limited to any alleged ATSs
20
     Ran Almog (may call by deposition) LivePerson and [24]7’s work for, business with, and relations
21                                      with Capital One and/or Optus, including Capital One’s
                                        and/or Optus’s reasons for switching from LivePerson to
22                                      [24]7; competition for Capital One’s and/or Optus’s chat
                                        and/or platform business; access to and authorization for use
23                                      of data and rules, including the ATSs
     Austin Burgess (may call by        LivePerson and [24]7’s work for, business with, and relations
24   deposition)                        with Capital One, including Capital One’s reasons for
                                        switching from LivePerson to [24]7; competition for Capital
25                                      One’s chat and/or platform business
     Andrew Chang (may call live or by [24]7’s relationship with, competition for, and provision of
26   deposition)                        services to Optus; access to and authorization for use of data
                                        and rules, including the ATSs; use of rules and data, including
27                                      but not limited to any alleged ATSs
     Richard Corriss (may call by       LivePerson’s competition with [24]7, including with respect
28   deposition)                        to Capital One

         AMENDED JOINT PRETRIAL STATEMENT             14                             CASE NO. 4:17-CV-01268-JST
            Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 17 of 24



 1   [24]7’s Witnesses                      Substance of Testimony
 2   Dustin Dean (may call by               APAC sales; LivePerson business practices and customer
     deposition)                            relations; LivePerson’s competition with [24]7, including with
 3                                          respect to Optus
     Jennifer Delgado (may call by          LivePerson’s competition with [24]7, including with respect
 4   deposition)                            to Sears; LivePerson’s relationship with Sears
     David Flammia (may call by             LivePerson’s use of information from other chat platforms
 5   deposition)
     Vageesh Dwivedi (may call live)      [24]7’s products, services, and technology, including [24]7’s
 6                                        customer engagement technology and products; the
                                          development of [24]7’s products, services, and technology;
 7                                        use of rules and data, including but not limited to any alleged
                                          ATSs
 8   Michael Garthright (may call by      Hilton’s reasons for selecting [24]7 as chat platform vendor
     deposition)                          and its reasons for not selecting LivePerson as chat platform
 9                                        vendor
     Ravi Garikipati (may call live or by [24]7’s products, services, and technology, including [24]7’s
10   deposition)                          customer engagement technology and products; the
                                          development and deployment of [24]7’s products, services,
11                                        and technology
     Jason Gioia (may call by deposition) LivePerson’s financial performance, competition, marketing,
12                                        and customers
     Lynn Gibson (may call by             LivePerson security policies and protection of its trade
13   deposition)                          secrets, including the ATSs
     John Hallett (may call by            LivePerson’s competition with [24]7, including with respect
14   deposition)                          to Capital One; LivePerson’s relationship with Capital One
     Ian Harris (may call by deposition) LivePerson and [24]7’s work for, business with, and relations
15                                        with Optus, including Optus’s reasons for switching from
                                          LivePerson to [24]7 and Optus’s authorizing [24]7 to use the
16                                        Alleged Trade Secrets; competition for Optus’s chat and/or
                                          platform business
17
     Kathy Juve (may call live or by      [24]7’s marketing and competition, including with LivePerson
18   deposition)
     Pradeep Kichannagari (may call by LivePerson and [24]7’s work for, business with, and relations
19   deposition)                          with Optus, including Optus’s reasons for switching from
                                          LivePerson to [24]7 and Optus’s authorizing [24]7 to use the
20                                        Alleged Trade Secrets; competition for Optus’s chat and/or
                                          platform business
21   Ramesh Kumar (may call by            [24]7’s chat/call center services, development, product
     deposition)                          offerings, competition, and operations; use of rules and data,
22                                        including but not limited to any alleged ATSs
     Craig LePatourel (may call by        LivePerson and [24]7’s work for, business with, and relations
23   deposition)                          with Optus, including Optus’s reasons for switching from
                                          LivePerson to [24]7 and Optus’s authorizing [24]7 to use the
24                                        Alleged Trade Secrets; competition for Optus’s chat and/or
                                          platform business
25   Ranning Li (may call by deposition) CNU’s reasons for selecting [24]7 as chat platform vendor
                                          and its reasons for not selecting LivePerson as chat platform
26                                        vendor
     Amy McDonnell (may call live or [24]7’s relationship with, competition for, and provision of
27   by deposition)                       services to Sears; access to and authorization for use of data
                                          and rules, including the ATSs; use of rules and data, including
28                                        but not limited to any alleged ATSs

         AMENDED JOINT PRETRIAL STATEMENT            15                           CASE NO. 4:17-CV-01268-JST
             Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 18 of 24



 1   [24]7’s Witnesses                      Substance of Testimony
 2   Dan Murphy (may call by              LivePerson’s financial performance, competition, marketing,
     deposition)                          and customers; LivePerson’s litigation with [24]7
 3   Hope Norris (may call by             MetroPCS’s reasons for selecting [24]7 as chat platform
     deposition)                          vendor and its reasons for not selecting LivePerson as chat
 4                                        platform vendor
     Frank Pasko (may call live or by     [24]7’s relationship with, competition for, and provision of
 5   deposition)                          services to Capital One; access to and authorization for use of
                                          data and rules, including the ATSs; use of rules and data,
 6                                        including but not limited to any alleged ATSs
     Kevin Payne (may by deposition) [24]7’s marketing and competition with LivePerson
 7   Ron Peled (may call by deposition) LivePerson’s protection of rules and data, including the ATSs
     Kristina Pfuertner (may call by      Paypal’s reasons for selecting [24]7 as chat platform vendor
 8   deposition)                          and its reasons for not selecting LivePerson as chat platform
                                          vendor
 9   Raman Ponniah (may call live)        [24]7’s products, services, and technology, including [24]7’s
                                          customer engagement technology and products; the
10                                        development of [24]7’s products, services, and technology;
                                          [24]7’s relationship with, competition for, and provision of
11                                        services to Sears; access to and authorization for use of data
                                          and rules, including the ATSs; use of rules and data, including
12                                        but not limited to any alleged ATSs; platform and chat agent
                                          pricing
13   Madhu Ranganathan (may call live [24]7’s sales, revenues, profits, costs, and/or financial
     or by deposition)                    performance
14   Phil Rogers (may call live or by     [24]7’s relationship with, competition for, and provision of
     deposition)                          services to Sears; access to and authorization for use of data
15                                        and rules, including the ATSs; use of rules and data, including
                                          but not limited to any alleged ATSs; presales and
16                                        implementation of the [24]7 platform at Sears and elsewhere
     Luba Shafir (may call by deposition) Ownership of ATSs; LivePerson security practices and
17                                        protection of its trade secrets, including the ATSs
18   Jordan Telman (may call by           DISH’s reasons for selecting [24]7 as chat platform vendor
     deposition)                          and its reasons for not selecting LivePerson as chat platform
19                                        vendor
     Ravi Vijayaraghavan (may call live [24]7’s products, services, and technology, including [24]7’s
20   or by deposition)                    customer engagement technology and products; the
                                          development and deployment of [24]7’s products, services,
21                                        and technology; use and alleged use of data, rules, and ATSs
     Alon Waks (may call by deposition) LivePerson’s competition and relationship with [24]7.
22   Kimberly Wick (may call by           Target’s reasons for selecting [24]7 as chat platform vendor
     deposition)                          and its reasons for not selecting LivePerson as chat platform
23                                        vendor
     VIII. EXHIBITS, SCHEDULES, AND SUMMARIES
24
            Attached as Exhibit A is LivePerson’s amended exhibit list, which includes [24]7’s objections.
25
            Attached as Exhibit B is [24]7’s amended exhibit list, which includes LivePerson’s objections.
26
            The parties are continuing to meet and confer to reduce the number of objections. The parties
27
     have agreed that expert reports and deposition transcripts should not be included on the trial exhibit list,
28

         AMENDED JOINT PRETRIAL STATEMENT            16                             CASE NO. 4:17-CV-01268-JST
              Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 19 of 24



 1
     with the understanding that they may be used in court for the purposes of cross-examination and
 2
     impeachment.
 3
     IX.      DISPUTED LEGAL ISSUES
 4
              For purposes of the first trial only, the following is a non-exclusive list of issues of law that are
 5
     contested and remain to be litigated at the appropriate time:
 6
              1.      Whether the 15 alleged trade secrets are trade secrets;
 7
              2.      Whether the 15 alleged trade secrets are owned by LivePerson;
 8
              3.      Whether [24]7 misappropriated the alleged trade secrets with respect to Capital One,
 9
     specifically those disclosed in Exhibits PX 1 (Bates 247_SDNY559_001841516), PX 2 (Bates
10
     247_SDNY559_001841673) and the XML data generated by LivePerson’s smart chat platform analytics
11
     and reporting features available to chat agent managers and administrators and contained in
12
     downloadable reports for Capital One from December 7, 2006 to approximately October 31, 2014;
13
              4.      Whether [24]7 misappropriated the alleged trade secrets with respect to Optus,
14
     specifically those disclosed in Exhibits PX 3 (Bates 247_SDNY559_000955379), PX 4 (Bates
15
     247_SDNY559_002249623), PX 5 (Bates 247_SDNY559_001844864), PX 6 (Bates
16
     247_SDNY559_002249624), PX 7 (Bates 247_SDNY559_002782716), PX 8 (Bates
17
     247_SDNY559_002787817), PX 10 (Bates 247_SDNY559_002891967), PX 11 (Bates
18
     247_SDNY559_001050253) and the XML data generated by LivePerson’s smart chat platform analytics
19
     and reporting features available to chat agent managers and administrators and contained in
20
     downloadable reports for Optus from September 7, 2010 to approximately November 30, 2012;
21
              5.      Whether [24]7 misappropriated the alleged trade secrets with respect to Sears,
22
     specifically those disclosed in Exhibit PX 9 (Bates 247_SDNY559_002804621), PX 12 (Bates
23
     247_SDNY559_001751617) and the XML data generated by LivePerson’s smart chat platform analytics
24
     and reporting features available to chat agent managers and administrators and contained in
25
     downloadable reports for Sears September 18, 2009 to approximately December 31, 2014;
26
              6.      Whether [24]7 engaged in unfair competition;
27
              7.      Whether to enjoin [24]7 from unfairly competing with LivePerson;
28

           AMENDED JOINT PRETRIAL STATEMENT             17                            CASE NO. 4:17-CV-01268-JST
              Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 20 of 24



 1
              8.      Whether to enjoin [24]7 from misappropriating LivePerson’s trade secrets;
 2
              9.      Whether to enjoin [24]7 from continuing to use LivePerson’s trade secrets;
 3
              10.     Whether to award LivePerson compensatory damages;
 4
              11.     Whether to award LivePerson punitive damages;
 5
              12.     Whether to award LivePerson pre- and post-judgment interest;
 6
              13.     Whether to award LivePerson its costs in bringing this action and its attorneys’ fees;
 7
              14.     Whether to award [24]7 its costs and attorneys’ fees in defending this action.
 8
     X.       PENDING MOTIONS OR MATTERS
 9
              No motions or matters are pending.
10
     XI.      USE OF DISCOVERY RESPONSES
11
              Attached as Exhibit C are LivePerson’s amended initial deposition designations and [24]7’s
12
     amended objections to the same.
13
              Attached as Exhibit D are LivePerson’s amended counter deposition designations and [24]7’s
14
     amended objections to the same.
15
              Attached as Exhibit E are [24]7’s amended initial deposition designations and LivePerson’s
16
     amended objections to the same.
17
              Attached as Exhibit F are [24]7’s amended counter deposition designations and LivePerson’s
18
     amended objections to the same.
19
              Attached as Exhibit G are [24]7’s amended counter-counter deposition designations and
20
     LivePerson’s objections to the same.
21
              The parties will continue to meet and confer to resolve objections to designated testimony.
22
              LivePerson may offer into evidence [24]7’s responses to LivePerson Interrogatory No. 1 (Third
23
     Set of Interrogatories). [24]7 objects on the following grounds: (1) relevance, (2) incompleteness, (3)
24
     that LivePerson did not identify this interrogatory response until shortly before the filing of the pretrial
25
     statement, and (4) lack of verification.
26

27

28

           AMENDED JOINT PRETRIAL STATEMENT           18                            CASE NO. 4:17-CV-01268-JST
               Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 21 of 24



 1
               LivePerson may also offer into evidence [24]7’s written responses to LivePerson’s written
 2
     questions regarding [24]7’s use of LivePerson’s trade secrets. [24]7 objects on the following grounds:
 3
     (1) relevance, (2) hearsay, and (3) lack of verification
 4
               [24]7 may offer LivePerson’s responses to [24]7’s Requests for Admission Nos. 3, 4, and 67 into
 5
     evidence. LivePerson objects to the admission of these responses on the basis of relevance.
 6
     XII.      ESTIMATE OF TRIAL TIME
 7
               The Court has ordered that each side may have up to 19 hours to present its evidence. ECF 659
 8
     at 1. The parties stipulate that each side is allocated an additional 60 minutes for opening and 90
 9
     minutes for closing.
10
     XIII. SETTLEMENT DISCUSSIONS
11
               The parties participated in a private mediation with Honorable Dickran M. Tevrizian (Ret.) on
12
     March 20, 2017. The mediation was unsuccessful.
13
               The parties also participated in a private mediation with mediator Greg Lindstrom on March 6,
14
     2019. The mediation was unsuccessful.
15
               The parties also participated in a settlement conference with the Hon. Sallie Kim on December 6,
16
     2019. The settlement conference was unsuccessful.
17
               Despite the fact that no settlement has been reached, discussions remain open.
18
     XIV. MISCELLANEOUS
19
               Objections: The parties continue to meet and confer to reduce the number of objections to
20
     exhibits and deposition designations.
21
     Juror Notebooks
22
               The parties have agreed to include a list of the Alleged Trade Secrets (“ATSes”) in the juror
23
     notebooks to assist the jurors in following the testimony at trial. The parties agree on the description
24
     and identification (ATS A through ATS O) that will be used to describe the ATSes, and the witnesses
25
     are expected to refer to them by such letters.
26
     Interpretation of Contracts
27

28

            AMENDED JOINT PRETRIAL STATEMENT          19                            CASE NO. 4:17-CV-01268-JST
             Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 22 of 24



 1
     [24]7’s Position:
 2
            Expert interpretation of contracts: The parties agreed in connection with [24]7’s Motion in
 3
     Limine No. 2 that no expert shall be allowed to offer interpretation of any contract provision, even
 4
     ambiguous provisions. While experts are permitted to offer disclosed opinions about ordinary practice
 5
     in the relevant trade or business (ECF 659 at 1), the parties agree that no expert may offer an
 6
     interpretation of a contract (including [24]7’s contracts with its customers) based on the ordinary
 7
     practice in a trade or business. This does not preclude an expert from stating his or her opinion on the
 8
     normal standards in the industry, unrelated to contract interpretation, provided that such opinions are
 9
     provided in the expert’s report.
10
            Lay interpretation of contracts: [24]7 seeks further guidance from the Court regarding lay
11
     witness testimony regarding the relevant contracts. The Court has determined that two of LivePerson’s
12
     contracts with its customers are ambiguous as to ownership of the Alleged Trade Secrets. [24]7 expects
13
     that LivePerson may seek to elicit lay testimony about the interpretation of these contracts from
14
     LivePerson’s lay witnesses. [24]7 believes that this would be improper, because LivePerson objected to
15
     questions of its 30(b)(6) witnesses designated on interpretation of these contracts on the grounds that it
16
     called for legal conclusions, and the witnesses disclaimed any understanding of how the contract should
17
     be interpreted.
18
            In addition to the contracts between LivePerson and its customers, there are also contracts
19
     between [24]7 and its customers on the parties’ exhibit lists. The Court has not ruled on any issues
20
     regarding interpretation of these contracts. [24]7 believes that it should be permitted to elicit testimony
21
     from its lay witnesses regarding their understanding of these contracts, so long as the witnesses did not
22
     disclaim such an understanding in their deposition.
23
     LivePerson’s Position:
24
            This afternoon was the first time that [24]7 raised the idea of including a portion of this
25
     Statement addressing the interpretation of contracts. LivePerson has provided its initial response to
26
     [24]7’s proposal below, and it is willing to meet and confer on this issue, but if the parties are unable to
27

28

         AMENDED JOINT PRETRIAL STATEMENT             20                            CASE NO. 4:17-CV-01268-JST
             Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 23 of 24



 1
     resolve the issue before the Final Pretrial Conference, LivePerson will be prepared to address the issue
 2
     at that time.
 3
             Expert interpretation of contracts: The Court has already addressed this issue in its order
 4
     related to Motion in Limine No. 2. ECF. 659 at 1-2. To the extent that [24]7 intends to restate the
 5
     subject matter of the order differently than the Court’s existing decision, [24]7’s proposal is
 6
     unnecessary. To the extent that [24]7 intends to alter the Court’s order or the parties’ agreement related
 7
     to this type of testimony, its proposal is improper.
 8
             Lay interpretation of contracts: The Court has already ruled on a related issue in its order
 9
     regarding Motion in Limine No. 2. ECF. 659 at 1-2. To the extent [24]7 seeks to raise a new objection
10
     to this type of testimony for the first time, its objection is improper as untimely. Moreover, [24]7 has
11
     not provided the basis for its objection, as it has not cited to any specific testimony that it expects
12
     LivePerson will attempt to elicit, or the deposition testimony on which it bases this argument.
13

14
     The foregoing admissions having been made by the parties, and the parties having specified the
15
     foregoing issues of fact and law remaining to be litigated, this order shall supplement the pleadings and
16
     govern the course of trial in this case, unless modified by the Court to prevent manifest injustice.
17

18

19

20

21

22

23

24

25

26

27

28

         AMENDED JOINT PRETRIAL STATEMENT             21                             CASE NO. 4:17-CV-01268-JST
            Case 4:17-cv-01268-JST Document 724 Filed 05/07/21 Page 24 of 24



 1   DATED: May 7, 2021                                    Respectfully submitted,
 2
                                                           KIRKLAND & ELLIS LLP
 3

 4
                                                           By:     /s/ Michael W. De Vries
 5                                                                 Michael W. De Vries

 6                                                         Attorneys for LivePerson, Inc.

 7

 8   DATED: May 7, 2021                                    O’MELVENY & MYERS LLP

 9

10                                                         By:     /s/ Darin Snyder
                                                                   Darin Snyder
11
                                                           Attorneys for [24]7.ai, Inc.
12

13

14

15

16
                                                ATTESTATION
17
            Pursuant to Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this document
18
     has been obtained from Darin W. Snyder.
19

20
                                                         By:     /s/ Michael W. De Vries
21                                                               Michael W. De Vries
22
                                                         Attorneys for LivePerson, Inc.
23

24

25

26

27

28

         AMENDED JOINT PRETRIAL STATEMENT           22                             CASE NO. 4:17-CV-01268-JST
